DETAILED ACTION
Claims 1-23 are pending in this application.
Claims 2-9, 16-20 are objected to.
Claims 1, 10-15 and 21-23 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-9, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites the limitation “the page size residency metadata comprises a plurality of counters, each counter associated with a page size and configured to track a number of pages of the associated page size present in the TLB”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0021, 0024, 0030 and FIG. 3c].  Said limitations, in combination with the other recited limitations of claim 2, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Mukherjee et al. (U.S. PGPub No. 2020/0174945) which teaches a TLB which groups TLB entries based on page sizes but does not teach each group containing a single page size and maintaining a counter of entries for each group.
Cain et al. (U.S. PGPub No. 2014/0115297) which teaches bits associated with TLB entries that identifies which page sizes are present, but does not teach a counter associated with each page size that counts how many TLB entries are associated with each page size.

Claims 3-9 depend from claim 2, and are considered allowable for at least the same reasons as claim 2.
Claim 18 contains similar limitations to claim 2, and is considered allowable for at least the same reasons as claim 2. Claims 19-20 depend from claim 18, and are considered allowable for at least the same reasons as claim 18.

Claim 16 recites the limitation “page size residency metadata includes an order of TLB transactions, and wherein the order is based on at least one of a most recently used, most frequently used, exact age, first-in-first-out, or random order” 
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0021].  Said limitations, in combination with the other recited limitations of claim 16, are not taught or suggested by the prior art of record.
The closest prior art of record is Ben-Meir et al. (U.S. Patent No. 9058284) which teaches Page Sequence Control Registers (metadata) that set a page size lookup order but does not teach the page size lookup order being based on at least one of a most recently used, most frequently used, exact age, first-in-first-out, or random order.
Claim 17 depends from claim 16, and are considered allowable for at least the same reasons as claim 16.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 12-15, 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ben-Meir et al. (U.S. Patent No. 9058284).

Claim 1
Ben-Meir (9058284) teaches:
An apparatus, comprising: a memory management unit (MMU) including a unified translation lookaside buffer (TLB) configured to support a plurality of page sizes, Col. 4 lines 14-23 and FIG. 1 MMU 100 includes Unified L2 TLB (UTB); Col. 7 lines 35-45 UTB holds both VA to PA and IPA to PA mappings and supported pages sizes for these mappings. A particular mapping of a VA or IPA for a page size can be found in a specific set and in one of the ways within a set
the MMU further configured to: perform a TLB transaction in the TLB; and Col. 9 line 66 to Col. 10 line 14 MMU obtains a translation from the page table and writes the new entry into the UTB (TLB transaction)
store and dynamically update in response to the TLB transaction, page size residency metadata associated with each of the plurality of page sizes, Col. 9 lines 4-12 each UTB entry includes the page size (page size residency metadata); FIG. 2a and Col. 6 line 53-67 each entry of UTB has 62 Tag bits; Col. 8 line 61-65 page size bits are encoded in Tag.PS[2:0]; Col. 9 line 66 to Col. 10 line 14 the page size attribute for a new entry allocated in UTB is determined by the associated PTE (i.e. the page size is updated as entries are added/removed from UTB)
the TLB further configured to perform a lookup for a least a subset of page sizes of the plurality of page sizes in an order based on the page size residency metadata. Col. 13 line 11-18 The sequence and order by which the MMU searches for a mapping within the UTB are controlled by the Page Sequence Control Registers (PSCRs); Col. 12 line 28-38 each translation request searches multiple page sizes; FIG. 5A and Col. 13 line 49-63 each PSCR can sequence up to 6 page size lookups

Claim 12
Ben-Meir (9058284) teaches:
An apparatus, comprising: means for managing memory, the means for managing memory including means for caching translations configured to support a plurality of page sizes, Col. 4 lines 14-23 and FIG. 1 MMU 100 includes Unified L2 TLB (UTB, equivalent to means for caching translations); Col. 7 lines 35-45 UTB holds both VA to PA and IPA to PA mappings and supported pages sizes for these mappings. A particular mapping of a VA or IPA for a page size can be found in a specific set and in one of the ways within a set
the means for managing memory further configured to store and dynamically update in response to the means for caching translations, page size residency metadata associated with each of the plurality of page sizes, Col. 9 lines 4-12 each UTB entry includes the page size; FIG. 2a and Col. 6 line 53-67 each entry of UTB has 62 Tag bits; Col. 8 line 61-65 page size bits are encoded in Tag.PS[2:0] (page size residency metadata); Col. 9 line 66 to Col. 10 line 14 the page size attribute for an entry being allocated in UTB is determined by the associated PTE (i.e. the page size is updated as entries are added/removed from UTB. The examiner notes “the means for caching translations” appears to be a component of the claimed apparatus, it is not entirely clear how the storing and update step is supposed to be performed in response to a component)
the means for caching translations further configured to perform a lookup for a least a subset of page sizes of the plurality of page sizes in an order based on the page size residency metadata. Col. 13 line 11-18 The sequence and order by which the MMU searches for a mapping within the UTB are controlled by the Page Sequence Control Registers (PSCRs); Col. 12 line 28-38 each translation request searches multiple page sizes; FIG. 5A and Col. 13 line 49-63 each PSCR can sequence up to 6 page size lookups

Claim 13
Ben-Meir (9058284) teaches:
A method, comprising: performing a translation lookaside buffer (TLB) transaction in a unified TLB configured to support a plurality of page sizes; Col. 9 line 66 to Col. 10 line 14 MMU obtains a translation from the page table and writes the new entry into the UTB (TLB transaction); Col. 7 lines 35-45 each UTB entry holds VA to PA and IPA to PA mappings and supported pages sizes for these mappings
dynamically updating page size residency metadata associated with each of the plurality of page sizes in response to the TLB transaction; FIG. 2a and Col. 6 line 53-67 each entry of UTB has 62 Tag bits; Col. 8 line 61-65 page size bits are encoded in Tag.PS[2:0]; Col. 9 line 66 to Col. 10 line 14 the page size attribute for a new entry allocated in UTB is determined by the associated PTE (i.e. the page size is updated as entries are added/removed from UTB)
receiving a lookup for the unified TLB; and Col. 4 lines 14-25 and FIG. 1 MMU 100 includes Unified L2 TLB (UTB), and receives translation requests from ICF 102 and LSU 104; Col. 7 lines 35-45 UTB holds both VA to PA and IPA to PA mappings and supported pages sizes for these mappings
determining an order in which to perform the lookup on at least a subset of the plurality of page sizes based on page size residency metadata. Col. 9 lines 4-12 each UTB entry includes the page size; FIG. 2a and Col. 6 line 53-67 each entry of UTB has 62 Tag bits; Col. 8 line 61-65 page size bits (page size residency metadata) are encoded in Tag.PS[2:0]; Col. 13 line 11-18 The sequence and order by which the MMU searches for a mapping within the UTB are controlled by the Page Sequence Control Registers (PSCRs); Col. 12 line 28-38 each translation request searches multiple page sizes; Col. 10 line 21-31 the MMU searches for specific page size on each lookup, and uses the Tag.PS[2:0] bits to determine if there is a match.

Claim 14
Ben-Meir (9058284) teaches:
The method of claim 13, further comprising forming an annotated lookup request including the lookup and at least a subset of the page size residency metadata. Col. 13 line 11-18 The sequence and order by which the MMU searches for a mapping within the UTB are controlled by the Page Sequence Control Registers (PSCRs); FIG. 5a and Col. 13 line 49-63 each PSCR includes six entries where each Entry is a concatenation of the respective PSn and AFn fields shown in FIG. 5. The PSn[2:0] field specifies a page size (page size residency metadata) and the AFn[1:0] specifies an action to be taken (i.e. lookup); Col. 14 line 50-63 hardware will start the lookup sequence from Entry-0 (an annotated lookup request) and continue through Entry-5 (another annotated lookup request), unless it encounters a 2′b00 (Terminate Sequence) in the AFn field or it encounters a matching page within the UTB 

Claim 15
Ben-Meir (9058284) teaches:
The method of claim 14, further comprising: providing the annotated lookup request to the unified TLB; and Col. 13 line 11-18 The sequence and order by which the MMU searches for a mapping within the UTB are controlled by the Page Sequence Control Registers (PSCRs)
performing the annotated lookup request at the unified TLB. Col. 14 line 50-63 hardware will start the lookup sequence from Entry-0 (an annotated lookup request) and continue through Entry-5 (another annotated lookup request), unless it encounters a 2′b00 (Terminate Sequence) in the AFn field or it encounters a matching page within the UTB

Claim 21
Ben-Meir (9058284) teaches:
A non-transitory computer-readable medium having stored thereon computer executable instructions which, when executed by a processor, cause the processor to: 
perform a translation lookaside buffer (TLB) transaction in a unified TLB configured to support a plurality of page sizes; Col. 9 line 66 to Col. 10 line 14 MMU obtains a translation from the page table and writes the new entry into the UTB (TLB transaction)
dynamically update page size residency metadata associated with each of the plurality of page sizes in response to the TLB transaction; Col. 9 lines 4-12 each UTB entry includes the page size (page size residency metadata); FIG. 2a and Col. 6 line 53-67 each entry of UTB has 62 Tag bits; Col. 8 line 61-65 page size bits are encoded in Tag.PS[2:0]; Col. 9 line 66 to Col. 10 line 14 the page size attribute for a new entry allocated in UTB is determined by the associated PTE (i.e. the page size is updated as entries are added/removed from UTB)
receive a lookup for the unified TLB; and Col. 4 lines 14-25 and FIG. 1 MMU 100 includes Unified L2 TLB (UTB), and receives translation requests from ICF 102 and LSU 104; Col. 19 line 13-24 the disclosure can be implemented in any suitable form, including software
determine an order in which to perform the lookup on at least a subset of the plurality of page sizes based on page size residency metadata. Col. 13 line 11-18 The sequence and order by which the MMU searches for a mapping within the UTB are controlled by the Page Sequence Control Registers (PSCRs, page size residency metadata); Col. 12 line 28-38 each translation request searches multiple page sizes; FIG. 5A and Col. 13 line 49-63 each PSCR can sequence up to 6 page size lookups; Col. 13 line 19-36 PSCRs may be dynamically reprogrammed by system software to change the order of page size lookups

Claim 22
Ben-Meir (9058284) teaches:
The non-transitory computer-readable medium of claim 21, further comprising computer executable instructions which, when executed by the processor, cause the processor to form an annotated lookup request including the lookup and at least a subset of the page size residency metadata. Col. 13 line 11-18 The sequence and order by which the MMU searches for a mapping within the UTB are controlled by the Page Sequence Control Registers (PSCRs); FIG. 5a and Col. 13 line 49-63 each PSCR includes six entries where each Entry is a concatenation of the respective PSn and AFn fields shown in FIG. 5. The PSn[2:0] field specifies a page size (page size residency metadata) and the AFn[1:0] specifies an action to be taken (i.e. lookup); Col. 14 line 50-63 hardware will start the lookup sequence from Entry-0 (an annotated lookup request) and continue through Entry-5 (another annotated lookup request), unless it encounters a 2′b00 (Terminate Sequence) in the AFn field or it encounters a matching page within the UTB

Claim 23
Ben-Meir (9058284) teaches:
The non-transitory computer-readable medium of claim 22, further comprising computer executable instructions which, when executed by the processor, cause the processor to: provide the annotated lookup request to the unified TLB; and Col. 13 line 11-18 The sequence and order by which the MMU searches for a mapping within the UTB are controlled by the Page Sequence Control Registers (PSCRs)
perform the annotated lookup request at the unified TLB. Col. 14 line 50-63 hardware will start the lookup sequence from Entry-0 (an annotated lookup request) and continue through Entry-5 (another annotated lookup request), unless it encounters a 2′b00 (Terminate Sequence) in the AFn field or it encounters a matching page within the UTB


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Meir et al. (U.S. Patent No. 9058284) in view of Keppel et al. (U.S. PGPub No. 2019/0227947).

Claim 10
Ben-Meir does not explicitly teach an apparatus with a TLB within an integrated circuit.
Keppel (2019/0227947) teaches:
The apparatus of claim 1, integrated into an integrated circuit (IC). FIG. 2 and P. 0035 computing system 200 is a system on chip (SoC) that includes multiple types of integrated circuits; P. 0040 each processor complex 260 includes TLB 268
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Ben-Meir with the an apparatus with a TLB within an integrated circuit taught by Keppel

The systems of Ben-Meir and Keppel are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ben-Meir with Keppel to obtain the invention as recited in claims 10-11.
	
Claim 11
Keppel (2019/0227947) teaches:
The apparatus of claim 10, further integrated into a device selected from the group consisting of: a server, a computer, a portable computer, a desktop computer, a mobile computing device, a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a global positioning system (GPS) device, a mobile phone, a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a tablet, a phablet, a wearable computing device (e.g., a smart watch, a health or fitness tracker, eyewear, etc.), a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, an automobile, a vehicle component, avionics systems, a drone, and a multicopter. FIG. 7 and P. 0067 SoC 706 is similar to computing system 200 (of FIG. 2) and may be implemented in a desktop computer 710, laptop computer 720, tablet computer 730, cell or mobile phone 740 

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
The applicant states on pg. 8 “In its rejection of claim 1, page 6 of the Office Action states that Ben-Meir is "configured to store and dynamically update page size residence metadata associated with each of the plurality of page sizes" supported by a unified TLB ("UTB"). Specifically, page 7 of the Office Action equates the "page size residence metadata" in claim 1 to the "Page Sequence Control Registers (PSCRs)" "mapping registers" discussed at column 13, lines 11-18 in Ben-Meir that control the order of lookup in the "UTB" in Ben-Meir.”
The examiner notes the “page size residency metadata” metadata claimed was mapped to the page size maintained for each united TLB entry in Ben-Meir, and not the PSCRs as the applicant argues. Each united TLB (UTB) entry includes the associated page size, which is encoded in the Tag bits of a UTB entry (See Col. 8 line 61-65 and FIG. 2a Tag.PS[2:0] encodings for different page sizes). The Page Sequence Control Registers (PSCRs) of Ben-Meir store values that control the sequence and order by which the MMU searches for an entry in unified TLB (Col. 13 line 11-18) which includes determining which page sizes should be part of a lookup (Col. 13 line 49-63), control registers are not considered metadata as they do not describe contents of other data.

Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
The applicant states on pg. 8-9 “However, the "PSCRs" in Ben-Meir are not actually "dynamically update[d]" as provided in claim 1, and similarly in claims 12, 13, and 21. Instead, as discussed in Ben-Meir, the "PSCRs" are "exposed to the system level software" to "program these registers" as a "configuration." Ben-Meir, col. 13, 11. 19-20, 27-28. In this regard, Ben-Meir states at column 13, 11. 31-34 that "changing the page tables and page sizes associated with the tables does require the system software to apply TLB maintenance operations and then reconfigure the appropriate PSCR." Emphasis added. The "PSCRs" are "programmed" and "configured," but not updated by the "UTB" in response to a "TLB transaction," as provided in the claims of the present Application. To further emphasize that the "PSCRs" in Ben-Meir are not "dynamically update[d]" like in claim 1, Applicant notes that Ben-Meir also states that the "PSCRs" are "initialized by hardware reset to values that will work" in case they are not programmed by the "system level software." Ben-Meir, col. 13, 11. 20-22. Ben-Meir then states that "[t]o obtain optimal translation performance, it is recommended the system software ... program these registers appropriately." This disclosure in Ben-Meir further supports that its "PCSRs" are not dynamically changed but only changed when "re-configure[d]" by the "system level software" as part of a "TLB maintenance operation."” 
The examiner notes the “page size residency metadata” metadata claimed was mapped to the page size maintained for each united TLB entry in Ben-Meir, and not the PSCRs as the applicant argues. Each united TLB (UTB) entry includes the associated page size, which is encoded in the Tag bits of a UTB entry. The page size attribute for a UTB entry is determined when the UTB entry is being allocated (equivalent to a TLB transaction), by the page table entry (PTE) associated with the UTB entry (See Ben-Meir Col. 9 line 66 to Col. 10 line 14 allocation of new UTB entry). It would be obvious to a person of ordinary skill in the art that entries in the UTB are constantly changing (i.e. dynamic) from allocations and invalidations, see Col. 9 line 34-59 UTB entries are replaced using a Not Recently Used (NRU) algorithm. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133